     Case 3:19-cv-00684-WQH-BLM Document 4 Filed 05/13/19 PageID.21 Page 1 of 2


     REICH RADCLIFFE & HOOVER LLP
 1   Marc G. Reich (SBN 159936)
     mgr@reichradcliffe.com
 2   Adam T. Hoover (SBN 243226)
     adhoover@reichradcliffe.com
 3   4675 MacArthur Court, Suite 550
     Newport Beach, CA 92660
 4   Phone: (949) 975-0512
     Fax: (949) 208-2839
 5
     LIFSHITZ & MILLER LLP
 6   Joshua M. Lifshitz
     jml@jlclasslaw.com
 7   821 Franklin Ave., Suite 209
     Garden City, NY 11530
 8   Phone: (516) 493-9780
     Fax: (516) 280-7376
 9
     Attorneys for Plaintiff
10
                                  IN THE UNITED STATES DISTRICT COURT
11
                                    SOUTHERN DISTRICT OF CALIFORNIA
12
     ERIK MIDGARDEN, Individually and on
13   Behalf of All Others Similarly Situated,        Civil Action No. 3:19-cv-00684
14                             Plaintiff,            NOTICE OF VOLUNTARY
15                                                   DISMISSAL
            v.
16
     AMPLIPHI BIOSCIENCES CORP., PAUL
17   GRINT, JEREMY C. COOK, LOUIS
     DRAPEAU, WENDY JOHNSON, MICHAEL
18   PERRY, and VIJAY SAMANT,
19
                               Defendants.
20
21
22
23
24
25
26
27
28
     Case 3:19-cv-00684-WQH-BLM Document 4 Filed 05/13/19 PageID.22 Page 2 of 2



 1           Notice is hereby given pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure
 2   that Plaintiff Erik Midgarden (“Plaintiff”) voluntarily dismisses his claims in the above captioned
 3   action (the “Action”) with prejudice as to his claims and without prejudice as to the claims of the
 4   Class. Because this notice of dismissal is being filed with the Court before service by defendants of
 5   either an answer or a motion for summary judgment, Plaintiff’s dismissal of the Action is effective
 6   upon the filing of this notice.
 7
 8   Dated: May 10, 2019                                 Respectfully submitted,
 9
10
                                                         REICH RADCLIFFE & HOOVER LLP
11                                                       By: /s/ Marc G. Reich
12                                                       Marc G. Reich

13                                                       LIFSHITZ & MILLER LLP
                                                         Joshua M. Lifshitz
14                                                       Attorneys for Plaintiff
15
16
17
18
19

20
21
22
23
24
25
26
27
28

                                                     1
                                       NOTICE OF VOLUNTARY DISMISSAL
